Citation Nr: 1539596	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for asthma, including as secondary to service-connected sinusitis.
 
2. Entitlement to service connection for a deviated septum, including as secondary to service-connected sinusitis.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2015, the Board remanded the claims on appeal and an additional claim for service connection for depression. In an April 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for depression. As the April 2015 rating decision fully granted that particular claim, that issue is neither in appellate status nor before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this Veteran's case should take into consideration these electronic records (electronic claims file).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board remanded the claims, in part, to obtain additional medical opinions regarding the claimed disorders' etiologies. Although the AOJ obtained an April 2015 VA medical examination report, the opinions included in the report are inadequate. Specifically, the April 2015 VA examiner stated that the Veteran's service-connected sinusitis disability could not have aggravated her asthma disorder beyond its normal progression because the asthma disorder was "not even diagnosed in service." The Board notes that service connection may be granted for a disorder that was permanently aggravated beyond its normal progression by a service-connected disability after service. In addition, the examiner did not provide any opinion regarding whether the Veteran's deviated septum was permanently aggravated beyond its normal progression by the service-connected sinusitis disability. A remand is necessary to procure adequate medical opinions. 

Accordingly, the case is REMANDED for the following action:

1. Provide a qualified VA examiner(s) with access to the electronic claims files for the purpose of obtaining opinions regarding the etiology of the Veteran's claimed asthma and deviated septum disorders. If the examiner finds that an examination(s) is necessary, an examination(s) should be provided. 

Having reviewed the record, the examiner is asked to provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed asthma disorder is related to service or any incident of service?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's asthma was caused or permanently aggravated beyond its normal progression by the service-connected sinusitis disorder?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's deviated septum is related to service or any incident of service?

d. Is it at least as likely as not (50 percent or greater probability) that the Veteran's deviated septum was caused or permanently aggravated beyond its normal progression by the service-connected sinusitis disorder?

The examiner(s) must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state.

2. After any further development deemed necessary, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and her representative a Supplemental Statement of the Case, and allow the appropriate response time before the matter is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




